86 F.3d 1160
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.David Henry RITCHERSON, Appellant.
No. 95-3586.
United States Court of Appeals, Eighth Circuit.
Submitted May 31, 1996.Filed June 3, 1996.

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
A jury found David Henry Ritcherson guilty of a drug offense, and we affirmed his conviction and sentence.  United States v. Watts, 950 F.2d 508 (8th Cir.1991), cert. denied, 503 U.S. 911, 943, 945 (1992).   Ritcherson then filed this 28 U.S.C. § 2255 motion alleging prior "forfeitures" of United States currency constituted former jeopardy barring his drug conviction.   The district court1 denied Ritcherson's motion, and Ritcherson appeals.


2
After de novo review of the record, we conclude Ritcherson's claim is meritless.   First, there is no evidence showing that any forfeiture proceeding occurred, or that Ritcherson contested the alleged forfeiture proceedings.   Second, even assuming the currency was forfeited, Ritcherson's claim is foreclosed by United States v. $21,282.00 in U.S. Currency, 47 F.3d 972, 973 (8th Cir.1995) ("[t]he forfeiture of proceeds of criminal activity which 'simply parts the owner from the fruits of the criminal activity' does not constitute punishment" (quoted case omitted)), and by United States v. Clementi, 70 F.3d 997, 999-1000 (8th Cir.1995) (rejecting analysis in United States v. $405,089.23 U.S. Currency, 33 F.3d 1210 (9th Cir.1994), amended on denial of reh'g, 56 F.3d 41 (9th Cir.1995), cert. granted, 116 S.Ct. 762 (1996), and extending reasoning in $21,282.00 in U.S. Currency to double jeopardy analysis).


3
Accordingly, the judgment is affirmed.



1
 The Honorable Charles R. Wolle, Chief Judge, United States District Court for the Southern District of Iowa